 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   PHIL OLSON, individually, and on behalf             Case No.: 19-cv-865-MMA-BGS
     of other members of the general public
13
     similarly situated,                                 ORDER GRANTING JOINT
14                                      Plaintiff,       MOTION FOR PROTECTIVE
                                                         ORDER
15   v.
16                                                       [ECF NO. 23]
     BECTON, DICKINSON AND
17   COMPANY, a New Jersey corporation;
     and DOES 1 through 100 inclusive,
18
                                      Defendant.
19
20
           The parties’ Joint Motion for entry of a protective order is currently before the Court
21
     (ECF No. 23). Having reviewed and considered the motion and proposed order, and good
22
     cause appearing, the Court GRANTS the Joint Motion for Entry of Protective Order (ECF
23
     No. 23) AS FOLLOWS:
24
25
           The Court recognizes that at least some of the documents and information
26
     (“materials”) being sought through discovery in the above-captioned action are, for
27
     competitive reasons, normally kept confidential by the parties. The parties have agreed to
28

                                                     1
                                                                                19-cv-865-MMA-BGS
 1   be bound by the terms of this Protective Order (“Order”) in this action. The materials to be
 2   exchanged throughout the course of the litigation between the parties may contain trade
 3   secret or other confidential information, including information protected by third-party
 4   privacy rights, sensitive company policies, incentive, and compensation plans, commercial
 5   information regarding sales and customers, or other commercial information, as is
 6   contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order
 7   is to protect the confidentiality of such materials as much as practical during the litigation.
 8   THEREFORE:
 9
10                                         DEFINITIONS
11         1.     The term “confidential information” will mean and include information
12   contained or disclosed in any materials, including documents, portions of documents,
13   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
14   testimony, and transcripts of trial testimony and depositions, including data, summaries,
15   and compilations derived therefrom that is deemed to be confidential information by any
16   party to which it belongs.
17         2.     The term “materials” will include, but is not be limited to: documents;
18   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
19   material that identify customers or potential customers; price lists or schedules or other
20   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
21   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
22   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
23   compilations from which information can be obtained and translated into reasonably usable
24   form through detection devices; sketches; drawings; notes (including laboratory notebooks
25   and records); reports; instructions; disclosures; other writings; models and prototypes and
26   other physical objects.
27
28

                                                    2
                                                                                  19-cv-865-MMA-BGS
 1         3.      The term “counsel” will mean outside counsel of record, and other attorneys,
 2   paralegals, secretaries, and other support staff employed in the law firms identified as
 3   counsel of record.
 4                                       GENERAL RULES
 5         4.      Each party to this litigation that produces or discloses any materials, answers
 6   to interrogatories, responses to requests for admission, trial testimony, deposition
 7   testimony, and transcripts of trial testimony and depositions, or information that the
 8   producing party believes should be subject to this Protective Order may designate the same
 9   as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
10         a. Designation as “CONFIDENTIAL”: Any party may designate information as
11              “CONFIDENTIAL” only if, in the good faith belief of such party and its counsel,
12              the unrestricted disclosure of such information could be potentially prejudicial to
13              the business or operations of such party.
14         b. Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any party may
15              designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if,
16              in the good faith belief of such party and its counsel, the information is among
17              that considered to be most sensitive by the party, including but not limited to
18              trade secret or other confidential research, development, financial or other
19              commercial information.
20         5.      In the event the producing party elects to produce materials for inspection, no
21   marking need be made by the producing party in advance of the initial inspection. For
22   purposes of the initial inspection, all materials produced will be considered as
23   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
24   the terms of this Order. Thereafter, upon selection of specified materials for copying by the
25   inspecting party, the producing party must, within a reasonable time prior to producing
26   those materials to the inspecting party, mark the copies of those materials that contain
27   confidential information with the appropriate confidentiality marking.
28

                                                    3
                                                                                  19-cv-865-MMA-BGS
 1   6.    Whenever a deposition taken on behalf of any party involves a disclosure of
 2   confidential information of any party:
 3         a. the deposition or portions of the deposition must be designated as containing
 4              confidential information subject to the provisions of this Order; such designation
 5              must be made on the record whenever possible, but a party may designate
 6              portions of depositions as containing confidential information after transcription
 7              of the proceedings; [A] party will have until fourteen (14) days after receipt of
 8              the deposition transcript to inform the other party or parties to the action of the
 9              portions of    the transcript to be designated “CONFIDENTIAL” or
10              “CONFIDENTIAL - FOR COUNSEL ONLY.”
11         b. the disclosing party will have the right to exclude from attendance at the
12              deposition, during such time as the confidential information is to be disclosed,
13              any person other than the deponent, counsel (including their staff and associates),
14              the court reporter, and the person(s) agreed upon pursuant to paragraph 8 below;
15              and
16         c. the originals of the deposition transcripts and all copies of the deposition must
17              bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
18              ONLY,” as appropriate, and the original or any copy ultimately presented to a
19              court for filing must not be filed unless it can be accomplished under seal,
20              identified as being subject to this Order, and protected from being opened except
21              by order of this Court.
22         7.      All confidential information designated as “CONFIDENTIAL” or
23   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving party
24   to anyone other than those persons designated within this order and must be handled in the
25   manner set forth below and, in any event, must not be used for any purpose other than in
26   connection with this litigation, unless and until such designation is removed either by
27   agreement of the parties, or by order of the Court.
28

                                                    4
                                                                                  19-cv-865-MMA-BGS
 1         8.    Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
 2   be viewed only by counsel of record of the receiving party, and by independent experts
 3   under the conditions set forth in this Paragraph. The right of any independent expert to
 4   receive any confidential information will be subject to the advance approval of such expert
 5   by the producing party or by permission of the Court. The party seeking approval of an
 6   independent expert must provide the producing party with the name and curriculum vitae
 7   of the proposed independent expert, and an executed copy of the form attached hereto as
 8   Exhibit A, in advance of providing any confidential information of the producing party to
 9   the expert. Any objection by the producing party to an independent expert receiving
10   confidential information must be made in writing within fourteen (14) days following
11   receipt of the identification of the proposed expert. Confidential information may be
12   disclosed to an independent expert if the fourteen (14) day period has passed and no
13   objection has been made. The approval of independent experts must not be unreasonably
14   withheld.
15         9.    Information designated “confidential” must be viewed only by counsel of
16   record of the receiving party, by independent experts (pursuant to the terms of paragraph
17   8), by court personnel, and by the additional individuals listed below, provided each such
18   individual has read this Order in advance of disclosure and has agreed in writing to be
19   bound by its terms:
20               a) Executives who are required to participate in policy decisions with
21               reference to this action;
22               b) Technical personnel of the parties with whom Counsel for the parties find
23               it necessary to consult, in the discretion of such counsel, in preparation for
24               trial of this action; and
25               c) Stenographic and clerical employees associated with the individuals
26               identified above.
27
28

                                                  5
                                                                               19-cv-865-MMA-BGS
 1         10. With respect to material designated “CONFIDENTIAL” or “CONFIDENTIAL
 2   – FOR COUNSEL ONLY,” any person indicated on the face of the document to be its
 3   originator, author or a recipient of a copy of the document, may be shown the same.
 4         11. All information which has been designated as “CONFIDENTIAL” or
 5   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
 6   any and all reproductions of that information, must be retained in the custody of the counsel
 7   for the receiving party identified in paragraph 3, except that independent experts authorized
 8   to view such information under the terms of this Order may retain custody of copies such
 9   as are necessary for their participation in this litigation.
10         12. No document shall be filed under seal unless counsel secures a court order
11   allowing the filing of a document under seal. An application to file a document under seal
12   shall be served on opposing counsel, and on the person or entity that has custody and
13   control of the document, if different from opposing counsel. If opposing counsel, or the
14   person or entity who has custody and control of the document, wishes to oppose the
15   application, he/she must contact the chambers of the judge who will rule on the application,
16   to notify the judge’s staff that an opposition to the application will be filed.
17         13. At any stage of these proceedings, any party may object to a designation of the
18   materials as confidential information. The party objecting to confidentiality must notify, in
19   writing, counsel for the designating party of the objected-to materials and the grounds for
20   the objection. If the dispute is not resolved consensually between the parties within twenty-
21   one (21) days of receipt of such a notice of objections, the objecting party may move the
22   Court for a ruling on the objection. The materials at issue must be treated as confidential
23   information, as designated by the designating party, until the Court has ruled on the
24   objection or the matter has been otherwise resolved.
25         14. All confidential information must be held in confidence by those inspecting or
26   receiving it, and must be used only for purposes of this action. Counsel for each party, and
27   each person receiving confidential information must take reasonable precautions to prevent
28   the unauthorized or inadvertent disclosure of such information. If confidential information

                                                     6
                                                                                   19-cv-865-MMA-BGS
 1   is disclosed to any person other than a person authorized by this Order, the party
 2   responsible for the unauthorized disclosure must immediately bring all pertinent facts
 3   relating to the unauthorized disclosure to the attention of the other parties and, without
 4   prejudice to any rights and remedies of the other parties, make every effort to prevent
 5   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 6         15. No party will be responsible to another party for disclosure of confidential
 7   information under this Order if the information in question is not labeled or otherwise
 8   identified as such in accordance with this Order.
 9         16. If a party, through inadvertence, produces any confidential information without
10   labeling or marking or otherwise designating it as such in accordance with this Order, the
11   designating party may give written notice to the receiving party that the document or thing
12   produced is deemed confidential information, and that the document or thing produced
13   should be treated as such in accordance with that designation under this Order. The
14   receiving party must treat the materials as confidential, once the designating party so
15   notifies the receiving party. If the receiving party has disclosed the materials before
16   receiving the designation, the receiving party must notify the designating party in writing
17   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
18   of labeling or marking the inadvertently produced materials as “CONFIDENTIAL” or
19   “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE ORDER.
20         17. Nothing within this order will prejudice the right of any party to object to the
21   production of any discovery material on the grounds that the material is protected as
22   privileged or as attorney work product.
23         18. Nothing in this Order will bar counsel from rendering advice to their clients with
24   respect to this litigation and, in the course thereof, relying upon any information designated
25   as confidential information, provided that the contents of the information must not be
26   disclosed.
27         19. This Order will be without prejudice to the right of any party to oppose
28   production of any information for lack of relevance or any other ground other than the mere

                                                   7
                                                                                 19-cv-865-MMA-BGS
 1   presence of confidential information. The existence of this Order must not be used by either
 2   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
 3   Procedure.
 4          20. Nothing within this order will be construed to prevent disclosure of confidential
 5   information if such disclosure is required by law or by order of the Court.
 6          21. The Parties agree to be bound by this Stipulation before entry of this Protective
 7   Order. Accordingly, to facilitate efficient document production, the Parties agree they may
 8   designate material as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
 9   ONLY” pursuant to this Stipulation before the Court enters a protective order in this case.
10   The Parties further agree that this Protective Order will apply retroactively to any such
11   designations made before entry of this Protective Order. The Parties further agree that they
12   may agree to provide such “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
13   ONLY” information to experts before the Court enters a protective order in this case,
14   provided the experts (a) agree not to disclose such information to anyone, except as allowed
15   by the Court, and (b) execute the acknowledgement set forth in Exhibit A upon entry of
16   this Protective Order. In the event the Court enters a protective order with lesser protections
17   than   this   Stipulation,   any   Party    who    has    produced     materials   designated
18   “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY” prior to entry of
19   such order reserves the right to demand the return or destruction of those materials and the
20   Party who received those materials shall comply with the demand.
21          22. Upon final termination of this action, including any and all appeals, counsel for
22   each party must, upon request of the producing party, return all confidential information to
23   the party that produced the information, including any copies, excerpts, and summaries of
24   that information, or must destroy same at the option of the receiving party, and must purge
25   all such information from all machine readable media on which it resides. Notwithstanding
26   the foregoing, counsel for each party may retain all pleadings, briefs, memoranda, motions,
27   and other documents filed with the Court that refer to or incorporate confidential
28   information, and will continue to be bound by this Order with respect to all such retained

                                                    8
                                                                                  19-cv-865-MMA-BGS
 1   information. Further, attorney work product materials that contain confidential information
 2   need not be destroyed, but, if they are not destroyed, the person in possession of the
 3   attorney work product will continue to be bound by this Order with respect to all such
 4   retained information.
 5          23. Upon final termination of this action, including any and all appeals, and upon ex
 6   parte motion by either party, the Court will destroy all sealed and/or confidential
 7   information, including any copies, excerpts, and summaries of that information, and will
 8   purge all such information from all machine-readable media on which it resides within 21
 9   days of the order.
10          24. The restrictions and obligations set forth within this order will not apply to any
11   information that: (a) the parties agree should not be designated confidential information;
12   (b) the parties agree, or the Court rules, is already public knowledge; (c) the parties agree,
13   or the Court rules, has become public knowledge other than as a result of disclosure by the
14   receiving party, its employees, or its agents in violation of this Order; or (d) has come or
15   will come into the receiving party's legitimate knowledge independently of the production
16   by the designating party. Prior knowledge must be established by pre-production
17   documentation.
18          25. The restrictions and obligations within this order will not be deemed to prohibit
19   discussions of any confidential information with anyone if that person already has or
20   obtains legitimate possession of that information.
21          26. Transmission by email or some other currently utilized method of transmission
22   is acceptable for all notification purposes within this Order.
23          27. This Order may be modified by agreement of the parties, subject to approval by
24   the Court.
25          28. This Order does not change, amend, or circumvent any court rule or local rule.
26   A separate, stand alone court order is required to change, amend, or circumvent any court
27   rule or local rule.
28

                                                   9
                                                                                 19-cv-865-MMA-BGS
 1         29. The Court may modify, on its own order at any time in these proceedings, the
 2   protective order for good cause, in the interests of justice, or for public policy reasons.
 3         IT IS SO ORDERED.
 4   Dated: January 27, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   10
                                                                                  19-cv-865-MMA-BGS
 1                                           EXHIBIT A
 2         I hereby acknowledge that I, ________________________, am about to receive
 3   “Confidential” and/or “Confidential Attorney’s Eyes Only” Information supplied in
 4   connection with the proceeding, Phil Olson v. Becton, Dickinson, an Company, United
 5   States District Court for the Southern District of California, Case No. 19-CV-00865-
 6   MMA-BGS. I certify that I understand that the “Confidential” and/or “Confidential
 7   Attorney’s Eyes Only” Information is provided to me subject to the terms and restrictions
 8   of the Stipulated Protected Order dated _____________.
 9         I have been given a copy of that Order and read it. I agree to be bound by the
10   Order. I will not disclose Confidential or Confidential Attorney’s Eyes Only information
11   to anyone, except as allowed by the Court. I will maintain all such Confidential or
12   Confidential Attorney’s Eyes Only information in a secure manner to prevent
13   unauthorized access to it. No later than 30 days after the termination of this action, I will
14   return the Confidential or Confidential Attorney’s Eyes Only information to the counsel
15   who provided it to me. I hereby consent to the subject to the personal jurisdiction of the
16   Court, with respect to any proceedings relative to the enforcement of that Order,
17   including without limitation any proceeding related to contempt of Court.
18         I declare under penalty of perjury, under the laws of the United States of
19         America, that the foregoing is true and correct. Executed on this date:
20   __________________ [date] at _________________________ [city, state].
21                Signature:          ____________________________________
22                Print Name:         ____________________________________
23                Address:            ____________________________________
24                City, State, Zip:   ____________________________________
25                Telephone No.       ____________________________________
26
27
28

                                                   11
                                                                                  19-cv-865-MMA-BGS
